Title: To James Madison from John Carroll, 29 October 1805
From: Carroll, John
To: Madison, James


          
            Honorable and dear Sir,
            Baltimore October 29th. 1805
          
          I was very much concerned at my absence from home, when you did me the honor of a visit. Though it was late when I returned, I went to Bryden’s in hopes of finding you there, but understood at the bar that you had not put up there, and feared, as it was nine o’clock, intruding on the repose of a wearied traveller, if I had sought you elsewhere. I had spent the afternoon with Mr. Carroll of Carrollton, who was then here and would have been happy to see you, if he had known of your being in Baltimore. I am sollicitous to know, that Mrs. Madison has returned to the city in perfect health, and have often anxiously enquired of her during your residence in and near Philadelphia. Mr. Dubourg will assuredly have a place ready to receive Mrs. Madison’s son in a month from this date, and perhaps sooner. On the first mention of your request, he said it was impossible, there being above twenty on the list for admission, whom he could not accomodate. I urged, in behalf of your son in law, a claim, which has been mentioned heretofore in my presence, tho’ perhaps an unfounded one, but of which I made use; that Mrs. Madison had bespoken a place a year ago, and perhaps more. Mr. Dubourg then said, that such being the case, he would certainly make a proper provision within the time above mentioned. He could not furnish me with a copy of his regulations; they are out of print; but he promised to have them reprinted immediately, when I will have the honor of transmitting one to you. In the meantime, you may obtain every necessary information, and perhaps a printed prospectus from Mr. Brent, the mayor of Washington. On this and every other occasion, I shall be happy to execute your commissions, without considering them as any interruption to other business; and therefore hope you will often enable me to prove my attachment and esteem. I beg Mrs. Madison to accept the tender of my respectful wishes for her health and happiness. With the same sentiments I have the honor to be dear Sir, your most obedient servant
          
            J. Carroll.
          
        